
	

116 S2211 IS: Fixing Our Country Roads Act
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2211
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 40, United States Code, to authorize the expansion of the Appalachian development
			 highway system.
	
	
 1.Short titleThis Act may be cited as the Fixing Our Country Roads Act. 2.Expansion of Appalachian development highway systemSection 14501 of title 40, United States Code, is amended—
 (1)in subsection (a), in the second sentence, by striking three thousand and ninety miles and inserting the total number of miles established by the Secretary under subsection (h); and (2)by adding at the end the following:
				
					(h)Expansion of the Appalachian development highway
 systemAs soon as practicable after the date of enactment of this subsection, the Secretary shall establish the total number of miles that is authorized to be constructed for the Appalachian development highway system under subsection (a) based on—
 (1)a report prepared by the Secretary before the date of enactment of this subsection in which the Secretary describes the total number of miles that should be authorized to be constructed for the Appalachian development highway system under subsection (a); or
 (2)if the Secretary determines that there is not an existing report that addresses the matters described in paragraph (1), a report prepared by the Secretary, in consultation with the Appalachian Regional Commission and applicable State departments of transportation, as soon as practicable after the date of enactment of this subsection, that describes the total number of miles that should be authorized to be constructed for the Appalachian development highway system under subsection (a)..
			
